DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the shank" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the shank" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,7,12,13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahka (US 6193261). Regarding claim 1,7 and 13, Hahka discloses a hitch pin assembly for use with a receiver tube (44,42) with an interior cavity sized and shaped to telescopically receive a shank (12) of an accessory device, the receiver tube and shank each having opposing first and second apertures configurable in an aligned configuration when the receiver tube telescopically receives the shank (see figure 2), the hitch pin assembly comprising: 
a hitch pin (28), a housing (14) and a shoulder bushing (see figure below); 
the hitch pin having a head (26) and tip (66); the housing including a spring-loaded plunger (40, as it is inside the housing) movable upon a projection (36) within a track of the plunger; 
the housing assuming a connected configuration when it is connected to the shoulder bushing when the shoulder bushing is seated in the first aperture of the receiver tube (when the tip of the shoulder bushing enters the aperture of the receiver tube); 
wherein when the housing is in the connected configuration: 
a) the plunger extends through the shoulder bushing (see figure 1); 
b) a tip of the plunger projects into the interior cavity of the receiver tube (the entire plunger passes through the interior cavity of the receiver, see figures 1 and 2); and 
c) upon the first and second apertures of the receiver tube and shank assuming the aligned configuration the tip of the plunger engages the first aperture of the shank (see figure 2); and 
wherein when the housing is in the connected configuration, the first and second apertures are in the aligned configuration and the hitch pin is inserted through the second aperture of the receiver tube and into the bushing so as to depress the plunger (see figure 2), the tip of the hitch pin is engageable with the projection (36).
Regarding claims 6,12 and 19, wherein when, the projection is brought into engagement with the tip of the hitch pin, the shank is restrained from horizontal transverse movement within the interior cavity of the receiver tube (see figure 1).
Regarding claim 13, the use of the apparatus disclosed by Hahka ends in the method as claimed being performed.

    PNG
    media_image1.png
    283
    215
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/               Examiner, Art Unit 3611                                                                                                                                                                                         
/KEVIN HURLEY/               Primary Examiner, Art Unit 3611